Cobb, P. J.
1. A municipal corporation can be sued only in the corporate name set forth in the charter. Town of Dexter v. Gay, 115 Ga. 765 (42 S. E. 94); Augusta Sou. Ry. Co. v. Tennille, 119 Ga. 804 (47 S. E. 179).
2. When the General Assembly, by an act incorporating a town, declares that it shall be “known and called the Town of East Rome,” and that the corporate name of said town shall be “The Mayor and Council of the Town of East Rome,” by which name it may sue and be sued, such a town can sue and be sued only in the name last referred to; and a suit brought in the name of “The Town of East Rome” should.be dismissed on demurrer. Town of Dexter v. Gay, supra; Acts 1882-3, p. 411.
3. A suit of the character above indicated, not being brought in the name of a natural person, a corporation, or a partnership, was a mere nullity; and there was nothing in the petition, in such a suit, to support an amendment of any character whatever. Western & Atlantic R. Co. v. Dalton Marble Works, 122 Ga. 774 (50 S. E. 978), and cases cited.
4. The petition was not amendable, as there was nothing to amend by, and the suit was a nullity; but the court should not have dismissed the same in vacation, before the return term; and the judgment will be reversed, with direction that the order of dismissal be entered in term. Ivey v. Rome, ante.

JiMgment reversed, with direction.


All the Justices concur.